﻿	· 
Mr . MBON IMPA (Burundi): As I have the honour of speaking in this important forum of the United Nations, I am happy to convey to the Assembly a message of fraternity and best wishes for every success from Major Pierre Buyoya, Chairman of the Military Committee for National Salvation and President of the Republic of Burundi. 
I am also pleased to express on behalf of the Burundi Government warm and heartfelt congratulations to you, Mr. President, and the other officers of the Assembly on the confidence shown in you by the Assembly in entrusting to you all the task of guiding our work. We pay a tribute for you, Mr. President, not only as a wise diplomat, experienced in dealing with the many current concerns of the international community, but also as a great defender of solidarity and co-operation between peoples in a spirit of harmony and mutual respect. Through you. Sir, first Nigeria, your country, and then Africa are honoured. I assure you. Sir, that my delegation is determined to give you all the support it can to bring about the success of your noble mandate.
We also join previous speakers in expressing our deep gratitude to Mr.. Daite Caputo, who, as President of the forty-third session guided the Assembly in its many activities with competence and dedication, thus doing honour both to the United Nations and to his country.
We also pay a tribute to Mr. Javier Perez de Cuellar, the Secretary-General, for his constant, highly commendable efforts in the service of the international community and for the outstanding successes he has achieved - to his own credit and to that of our Organization - since he assumed his high office. 
Exactly a year ago I reported here on the situation prevailing in Burundi following the events that had occurred in the north of the country in August 1988. I tried then to explain the origin of those events, their causes and the way in which the authorities of the Third Republic had managed the crisis. Today I wish to report solemnly that Burundi has regained its tranquillity and that its sons and daughters are new living in peace, reconciled and trusting one another.
Steps have been taken to organize the return of the refugees who left their motherland. Those steps have been taken in close co-operation with the other member countries of the Economic Community of the Great Lakes Countries - Zaire and Rwanda - and with the United Nations High Commissioner for Refugees, At the beginning the return to the fold was slow, because of fear and unhappy memories of what had happened, but it has now become spontaneous and massive. Over 98 per cent of the refugees had returned by the end of May this year, confounding all the forecasts and proving to the whole world that Burundi is always capable of doing its best. It is undoubtedly an example of success very rare in the voluntary repatriation of refugees anywhere in the world.
The repatriates, welcomed as Burundi citizens, have been resettled on the lands they left. As soon as they were resettled they were invited to be involved in our national unity and to live in the understanding and solidarity that have always characterized Burundi society.
The Chairman of the Military Committee for National Salvation and President of the Republic, Major Pierre Buyoya, has called on the refugees and all those who have not yet decided to return to their country, the Burundi citizens who have chosen domicile in the countries that have taken them in, to act as ambassadors of Burundi and not as destroyers, as was the case in the past.
At the physical level, it has not been easy to resettle the repatriates. The Governments has made every effort, resorting to the spontaneous generosity of its citizens, but also to the humanitarian, material and financial and provided by friendly countries and agencies. I take this opportunity to express our thanks to all those who have come to our assistance in the operation to repatriate and resettle the refugees as well as in the socio-economic reconstruction of the stricken region.
We also thank those who continue to support us in our effort to attain oar goal of the total and final reconciliation of the Burundi people. While past regimes were content to evoke the concept of national unity in official statements and sterile debates, the authorities of the Third Republic have matched words with deeds, with the aim of establishing national unity and reconciliation.
National unity is the spearhead of all progress. It is a resource that must be exploited rationally. It has become the corner-stone of the policy of the Administration of the Third Republic, a gamble to be won and a challenge to be met at all costs. We are increasingly proud of our concrete achievements in that direction.
Concrete measures already taken by the authorities of the Third Republic include the formation of a government of national unity the establishment of a National Commission charged with studying the question of national unity} and the massive repatriation of refugees in the good conditions I have already described. The aim of those measures is to achieve the fundamental objectives of national reconciliation, social justice and socio-economic development. Let me dwell on those achievements which undoubtedly will have the greatest effect on the future of the Burundi nation, that is r the work of the National Commission entrusted with studying the question of national unity.
As I had the honour of stating on 10 October 1988 during the General Assembly's forty-third session, that Commission is composed of persons chosen for their wisdom and integrity and representing all social and professional sectors and all ethnic groups of Burundi. Their task was to carry out a thorough analysis of the question of national unity and to make constructive recommendation s based on research into the historical, social and cultural foundations of Burundi unity and its evolution, and the ways in which it had frequently been thwarted.
After thorough and painstaking work, the members of the Commission submitted a report to the President of the Republic. It has been distributed both within Burundi and abroad.
For its analysis, the Commission studied the historical and cultural foundations of national unity. It also gave careful consideration to the present situation in respect of the unity of Burundi. The report stressed that divisionists continued to use fallacious reasoning, such as ethnic, regional or clan origins. It revealed that more than 90 per cent of the people of Burundi are peasants who want to live in peace and that therefore the overwhelming majority of the population is not involved in the conflict.
The Commission suggested to the Government a series of clear recommendations to guide the people of Burundi in building the country. These recommendations pinpoint actions and a line of conduct for all partners in the Burundi nation and involve our citizens as well as the public administration. The Commission believes that it is necessary above all to condemn and combat all forms of exclusion as well as all phenomena that would back that type of ideology. These phenomena are mainly violence, globalization, extermination, a confusion between the political majority and the ethnic majority, and discriminatory practices.
Another recommendation concerns the ethic of national unity. It should be based on respect for the fundamental rights of citizens, the sense of the common good, truth and a love of work. The ethic of national unity should take concrete form in the equality of citizens' rights and duties.
The National Commission entrusted with the question of national unity recommended for adoption the establishment by Burundi of a charter of national unity, to be ready in December 1989, a pact to be ratified by the whole population of Burundi, a proclamation of faith and a solemn commitment to justice, peace and democracy.
The charter of national unity will define the duties and responsibilities of each citizen regarding unity, the rights of citizens, and, in particular, the security and equality of all. The charter of unity will therefore be a code of conduct and a guideline for living.
The other recommendations involve the essential areas of national life, and concern in particular the management of public affairs, education, the training of youth, economic development and information. More specifically, at the political level we shall work for the democratization of institutions, giving priority to the strengthening of a sound political climate. In fact, it is essential that the population be guaranteed an atmosphere of confidence and security, without which no policy of democratization can succeed.
The democratization of national political life must be accompanied by the democratic functioning of institutions. This process should provide the country with a Constitution that takes into account Burundi realities and provides for specific machinery to regulate the democratic functioning of the institutions. 
When he officially received the report of the National Commission entrusted to study the question of national unity, the President of the Republic pledged to follow its recommendations. The Head of State immediately announced practical provisions to be taken by the Government in order to ensure transparency and fairness in the essential areas of life, such as education, employment, security, democratic institutions and the question of refugees.
I am pleased to inform the Assembly that most of those provisions have already been implemented and are being carried out successfully.
As regards education, appropriate regulations have been drawn up and adopted to guarantee transparency and fairness at all levels of instruction. In the field of employment, access of workers to higher posts in all sectors will be based solely on competence.
In pursuance of this endeavour of national reconciliation, on 24 July 1989, the President of the Republic published the results of various provincial colloquia on national unity. The guiding principle of these colloquia, which brought together a large number of our citizens from all social and professional sectors, was that the report of the National Commission on national unity should not be considered as a conclusion but rather as a starting-point for deep reflection by all the citizens of Burundi on the question of national unity.
The recommendations made by these colloquia will make it possible to complete the constructive analyses and proposals of the Commission, particularly by drawing up the charter of national unity, which must emerge from the whole Burundi people as a shared vision of a future of unity.
Since the establishment of the Third Republic fundamental choices have been made to ensure that institutions are as democratic as possible, even though at one point these developments were curbed by the events of August 1988. Since democracy means participation by all citizens in managing the affairs of the country, all the people of Burundi are participating in the life of the country through dialogue and harmonization, which have become a real mode of government in our country.
The Party of Unity for National Progress - which had long been the crucible of national unity - has been restructured in order to serve as the ideal framework for the exercise of this democracy in Burundi. Elections by universal suffrage and secret balloting have already been successfully organised with the aim of establishing the basic organs of the Party. This democratic process will continue up to the highest levels of the Party and the Administration.
This process should lead to the establishment of social justice - another concern of the Government of the Third Republic.
There is a constant struggle to establish social justice. Measures are taken every day in the health, employment and education sectors so that all citizens of Burundi can participate in the construction of their country, to make it a State of law and peace. Only on that condition will our country be able to focus on its social and economic development.
In regard to the latter, the Third Republic has given priority to the development of the rural areas, where 90 per cent of the people of Burundi live. In this context, the fifth five-year plan for social and economic development gives priority to the sectors of agriculture and rural development, and concerted and sustained efforts are being made to develop the social infrastructure, such as schools, health centres and supplies of drinking water. Furthermore  economic management has been improved through a relentless struggle declared by the President of the Republic against corruption  misappropriation of public funds fraud and other misuse of funds. The establishment of a Board of Auditors is part of the same concern.
In spite of the priority given to the search for solutions for the internal problems of our country  Burundi is also closely following developments in the international economic and political climate  threatened as it is by hazards of all kinds.
Convinced that peace and security are the prerequisites for lasting development, the authorities of Burundi have made them the central objectives of their foreign policy. Tb this end, we focus our efforts on maintaining a calm atmosphere with all of our neighbours, near or far.
At the international level, we are indeed pleased at the progress achieved in respect of peace and disarmament. The international community’s particularly encouraged by the detente which now characterizes international relations. The improvement in Soviet-American relations gives the entire world hope for international stability, since it is seen as a possibility for lasting peace and fruitful co-operation.
We also note with great satisfaction the fact that statesmen from all continents are increasingly demonstrating their will and their readiness to do ALL in their power to search for just, peaceful and lasting solutions to armed conflicts or potential conflicts everywhere in the world. This leads one to hope that peace will become a continuing concern throughout the world.
In the field of disarmament, Burundi is of the opinion that the narrowing in the American and Soviet positions is creating favourable conditions for the completion of negotiations under way in the bilateral framework, at the Conference on Disarmament  or within the framework of the North Atlantic Treaty Organization (NATO) and the Warsaw Pact. We are also confident that 1er.g disappointed hopes that some military expenditures could be released for development activities may at last become a reality. We are pleased at the encouraging and reassuring words expressed from this very rostrum by Mr. George Bush, President of the United States of America, and by Mr. Shevardnadze, Minister for Foreign Affairs of the Soviet №ion, concerning the progressive elimination of nuclear and chemical weapons, and the redaction of conventional weapons.
The international community is now paying particular attention to the evolution of regional conflicts. The peace process in Angola see rte today to be at an impasse, after the announcement of UNITA of the suspension of talks following the Gbadolite agreement. We know that that agreement, in which 20 African Heads of State, including my own, were involved, is the result of patient and courageous work. I should like to pay well deserved tribute to President Mobutu of Zaire, for his mediation efforts for peace. I also hope that his recent meeting in Washington with the United States President George Bush will impart new momentum to the peace process begun in Angola. We also urge the parties to the conflict rapidly to resume their negotiations and to comply with the commitments that emerged from the Cìbadolite agreement.
In South Africa, the Government of the country of apartheid unceasingly proclaims its intention of beginning a new era in that country  but to this day so-called reforms do not have much credibility and remain insignificant because they are not aimed at the foundations of that Ignoble system.
The International community must therefore remain vigilant, because those so-called reforms may very well be aimed only at diverting public opinion, we can lend credibility to statements made by the South African authorities only If those authorities resolutely decide to raise the state of emergency now in force, to free all political prisoners including Nelson Mandela and for put an end to the reign of terror against anti-apartheid filters.
As regards the question of Namibia the implementation of Security Council resolution 435 (1978) - the very basis of the independence process of Namibia - is under way with some difficulty. None the less, the organization of free elections planned for November this year constitutes for the international community a glimmer of hope that Namibia will be independent in 1990 and that we shall be able to welcome it into the community of sovereign nations at the next session of the general Assembly.
By the thousands of Namibians who have returned to their motherland we extend fraternal greetings and our wishes for a better life in a free and prosperous Namibia.
Still on our own continent, acceptance by the parties to the conflict in Western Sahara of the peace plan of the United Nations and of the Organization of African Unity (OAU) is an important step in the settlement of the Sahraoui question. That approach will allow the development of the Sahraoui people. Which will thus be able freely to decide on its future. Burundi urges Morocco and the Sahraoui Arab Democratic Republic to persevere in their efforts at dialogue and at the peaceful settlement of the conflict.
Likewise, the recent conflict between two neighbouring fraternal countries, Senegal and Mauritania, has been given great attention by the authorities of my country. We earnestly hope that the peace efforts made by the President of Mali on behalf of the OAO, and the efforts resumed in May by the President of Egypt, current Chairman of our continental Organization, will soon be successful. We also recognize the peace efforts that President Mubarak is making in southern Africa end in particular in Namibia. That great statesman has had an impact beyond the borders of our continent,  d this augurs well for the success of his initiatives. In the Middle East, we support and encourage the initiatives to restore peace between the Palestinian and Israeli peoples, and in particular the 10-point peace plan proposed by President Mubarak. That plan - which kindled hope - has been seriously considered by the Palestine Liberation Organization (РШ), but we regret that it has just been rejected by the other party to the conflict, Israel. Burundi, which saw in that plain a glimmer of hope for the solution to the problem of Palestine, still hopes that the rejection is only temporary and that Palestinians and Israelis will SOOT  meet at the negotiating table to discuss their long-awaited peace.
Elsewhere in the world, the situation in Lebanon has become explosive once again. It is our most ardent wish that the various factions will reach an understanding that will preserve human lives and spare suffering in Lebanon. Our country supports and encourages the mediation efforts of the Arab Tripartite Committee.
The International Conference on Cambodia, which has just been held in Paris last August, was aimed at finding a political solution to a crisis that dates back almost 20 years. The global settlement plan for the Cambodian question, which has not yet been accepted by all the parties involved in the conflict, should make it possible to speed the restoration of peace in Cambodia and the subregion. Burundi supports these direct talks and urges the parties to the conflict to choose to strengthen the spirit of dialogue and reconciliation instead of to continue armed fratricidal confrontation.
Concerning the question of Korea, my country supports the principle of peaceful reunification. In this framework we urge the leaders of the two fraternal countries to continue their dialogue so that the peace process can soon come to a successful conclusion. Regarding 'the Iran-Iraq conflict, the peace process, already reflected in a cease-fire, should be strengthened by the implementation of the other elements of the peace plan recommended by the United Nations and accepted by the two parties.
In Cyprus, the dialogue begun by the two communities, and the process of reconciliation, should continue, for the preservation of the Cypriot nation and in the higher interests of its people.
We are sincerely pleased at the atmosphere of understanding and harmony that is developing in Central America. In this context, we are pleased at the conclusion of the Tela accords, and we are glad to welcome the prospects for normalization of relations between the countries in the region.
The delegation of Burundi wishes to express its great pleasure at the ever-widening role played by the United Nations in the peaceful settlement of regional conflicts, and to pay a well-deserved tribute to the Secretary-General for his zeal, dedication and effectiveness in the accomplishment of that noble mission.
Together with this somewhat troubled political situation - which does have some encouraging prospects - the developing countries are confronted increasingly by grave economic and environmental constraints. The debt problem, the worsening economic situation and climatic disturbances ate all concerns that increasingly affect the neediest sectors of our populations.
In the framework of their efforts to confront the debt problem and the related economic difficulties, many developing countries are implementing economic adjustment programmes. In this respect, the failure of negotiations on the renewal of the International Coffee Agreement has placed the producer countries - especially the smallest among them, including my own - in an extremely delicate situation. In fact, these countries, most of which had just undertaken structural adjustment programmes in their economies - programmes that had begun to generate results will see their hopes crumble if the countries responsible for the failure of negotiations do not review their position. We therefore appeal to the latter to adopt a responsible and united attitude towards the producer countries that are so seriously stricken.
Recently a number of countries announced measures to alleviate or write off the debt of the developing countries. We want to take this opportunity to extend our most sincere thanks for these gestures, which reassure us and encourage us to persevere in our programmes for economic recovery. However, these efforts of the developed countries should be accompanied by consideration of measures that would involve the net transfer of resources to the developing countries, as well as the prices of commodities. The strategy of a case-by-case debt resolution, supported by the seven most industrialized countries, seems to us insufficient as a solution to the debt problem. Therefore my country supports firmly the proposal to convene an international conference on debt. We believe that the holding of such a conference could lead to a global approach to the thorny question of indebtedness.
Since the problem of the environment began to be studied the international community has become aware of the danger involved in the pollution of the atmosphere, deforestation, desertification and other scourges by which nature is damaged. It has also undertaken intensive activity to mobilize State and specialized agencies involved in these fields in order that appropriate international regulations may be established. Burundi is confident that, thanks to this understanding and cooperation by all, the world will be spaced this danger. We cannot gloss over criminal actions of certain industrialized societies in the northern hemisphere that are with impunity transferring toxic wastes to third-world regions. The dangers that this poses to human, animal and vegetable life, present and future, has been denounced many times by the International community. The drug problem constitutes another grave threat to the survival of mankind. We encourage the American and other States that have decided resolutely to combat this scourge, and we urge other nations to follow their example.
Today, on the eve of the next century, conditions seems conducive for achieving milestones towards building a world in which peace, justice and security will prevail. Within States dialogue and reconciliation are winning out over confrontation, and in inter-State relations respect for international law is increasing. Considerable progress has been achieved in disarmament. That is why the Burundi delegation urges all Members of the United Nations to do all in their power to safeguard these important achievements and to strengthen this movement for peace and solidarity among nations and peoples.
